DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 09/01/2020 and 11/11/2020 have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 05/05/2022 is acknowledged.  The traversal is on the ground(s) that 1) the examiner must show that the subcombinations has utility and 2) search and examination of the entire application can be made without serious burden.  This is not found persuasive because 1) subcombination I has separate utility such as selection of graphical control elements to capture biometrics and proper detection of biometrics while subcombination II has separate utility such as receiving program code for rendering GUI and authenticating biometric data and 2) different fields of searches are required (e.g. employing different search queries) for searching the two groups and a prior art applicable to one of the group would not likely be applicable to the other group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US2017/0124312, in view of Ziraknejad et al. USPN9,430,629 hereinafter referred to as Ziraknejad, and Roy et al. “Biometrics Data Security Techniques for Portable Mobile Devices” hereinafter referred to as Roy.
As per claim 1, Inoue teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a client system is operable to cause the client system to: generate a first graphical user interface (GUI) (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges), 
attempt to detect the primary biometric data from first sensor data obtained from the first sensor (Inoue paragraph [0070], [0083], [0088], [0097], using input device capture user’s biometric such as user’s face); and 
in response to proper detection of the primary biometric data from the first sensor data, send the primary biometric data to an identity verification system (IVS) (Inoue paragraph [0072], [0075], [0097], capture user’s biometric such as user’s face and transmit response including the biometric data to server);
generate a second GUI (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges).
 Inoue does not explicitly disclose GUI comprising a first graphical control element (GCE), and in response to selection of the GCE, execution of instructions is to cause client system to enable a first sensor to capture primary biometric data; and
GUI comprising a second GCE, and in response to selection of the second GCE, execution of the instructions is to cause the client system to enable a second sensor to capture secondary biometric data.  
Ziraknejad teaches GUI comprising a first graphical control element (GCE), and in response to selection of the GCE, execution of instructions is to cause client system to enable a first sensor to capture primary biometric data (Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face); and
GUI comprising a second GCE, and in response to selection of the second GCE, execution of the instructions is to cause the client system to enable a second sensor to capture secondary biometric data (Ziraknejad col 5 lines 10-20, select record button to capture user’s voice).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue with the teachings of Ziraknejad to include selecting a button on a GUI to capture biometric data because the results would have been predictable and resulted in displaying GUIs with buttons which allow the user to start capturing biometric data.
Inoue in view of Ziraknejad does not explicitly disclose sending data over a secure channel between client system and IVS.
Roy teaches sending data over a secure channel between client system and IVS (Roy page 123 introduction, page 127 a specific case, sending biometric data via secure connection between client and server).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad with the teachings of Roy to include secure connection between a client and a server in order to provide secure communications of data such as the biometric data of the user between the client and server.

As per claim 11, Inoue teaches a client computing system, comprising: a display device; sensor circuitry; communication circuitry; and processor circuitry communicatively coupled with the display device, the sensor circuitry, and the communication circuitry, and the processor circuitry is configurable to (Inoue paragraph [0065], client device): 
render an instance of a graphical user interface (GUI) for display on the display device (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges), 
enable the sensor circuitry to capture biometric data (Inoue paragraph [0070], [0083], [0088], [0097], using input device capture user’s biometric such as user’s face); 
detect the biometric data from sensor data obtained from the sensor circuitry (Inoue paragraph [0070], [0083], [0088], [0097], using input device capture user’s biometric such as user’s face); and 
render another instance of the GUI for display on the display device (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges); and 
the communication circuitry is configurable to: send the detected biometric data to the IVS before rendering the other instance of the GUI (Inoue paragraph [0072], [0075], [0097], capture user’s biometric such as user’s face and transmit response including the biometric data to server.  The server may receive responses from client while transmitting challenges to client) (It is obvious to one of ordinary skill in the art that the client sends a response before it receives another challenge for rendering).  
Inoue does not explicitly disclose GUI comprising one or more graphical control element (GCEs); and 
in response to each detected selection of a first GCE of the one or more GCEs until a predetermined number of biometric data is captured.
Ziraknejad teaches GUI comprising one or more graphical control element (GCEs) (Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face); and 
in response to each detected selection of a first GCE of the one or more GCEs until a predetermined number of biometric data is captured (Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue with the teachings of Ziraknejad to include selecting a button on a GUI to capture biometric data because the results would have been predictable and resulted in displaying GUIs with buttons which allow the user to start capturing biometric data.
Inoue in view of Ziraknejad does not explicitly disclose establish a secure channel between client computing system and an identity verification service (IVS) and send biometric data over the secure channel.
Roy teaches establish a secure channel between client computing system and an identity verification service (IVS) and send biometric data over the secure channel (Roy page 123 introduction, page 127 a specific case, sending biometric data via secure connection between client and server).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad with the teachings of Roy to include secure connection between a client and a server in order to provide secure communications of data such as the biometric data of the user between the client and server.

As per claim 15, Inoue in view of Ziraknejad and Roy teaches the client computing system of claim 11, wherein the sensor circuitry comprises first sensor circuitry and second sensor circuitry, and the processor circuitry is configurable to: enable the first sensor circuitry to capture first biometric data after rendering the instance of the GUI (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges; Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face); and 
enable the second sensor circuitry to capture second biometric data after rendering the other instance of the GUI (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges; Ziraknejad col 5 lines 10-20, select record button to capture user’s voice). 

As per claim 16, Inoue in view of Ziraknejad and Roy teaches the client computing system of claim 15, wherein the first sensor circuitry is an image capture device or an infrared sensor, and the second sensor circuitry is an audio capture device (Inoue paragraph [0070], camera and microphone; Ziraknejad col 5 lines 10-15, lines 30-40, camera and microphone).  

Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ziraknejad and Roy, and further in view of Sheik-Nainar US2019/0080065.
As per claim 2, Inoue in view of Ziraknejad and Roy teaches the one or more NTCRM of claim 1, wherein, to generate the first GUI, execution of the instructions is operable to cause the client system to: generate a first instance of the first GUI, wherein the first instance of the first GUI comprises the first GCE (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges; Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face).
Inoue in view of Ziraknejad and Roy does not explicitly disclose in response to improper detection of primary biometric data from first sensor data, generate a second instance of first GUI to recapture additional or alternative primary biometric data.  
Sheik-Nainar teaches in response to improper detection of primary biometric data from first sensor data, generate a second instance of first GUI to recapture additional or alternative primary biometric data (Sheik-Nainar paragraph [0044], [0056]-[0057], [0070], determine whether the image of the user is aligned with the displayed template.  Continuously display the image of the user concurrently with the template until the image is properly aligned with the template to capture the image of the user).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad and Roy with the teachings of Sheik-Nainar to include displaying a template outline and detecting if the user’s image is aligned with the outline in order to indicate to the user to properly position their body part in order for their biometrics to be properly captured.

As per claim 3, Inoue in view of Ziraknejad, Roy and Sheik-Nainar teaches the one or more NTCRM of claim 2, wherein the first instance of the first GUI comprises an outline graphical element, the first sensor is an image capture device, and the first sensor data comprises image data of a user of the client system, and wherein the outline graphical element is to act as a reference point to capture a desired body part of the user using the image capture device (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges; Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face; Sheik-Nainar paragraph [0044], [0056]-[0057], [0070], display template comprising alignment outline).  

As per claim 4, Inoue in view of Ziraknejad, Roy and Sheik-Nainar teaches the one or more NTCRM of claim 3, wherein, to attempt to detect the primary biometric data from first sensor data, execution of the instructions is operable to cause the client system to: determine whether the desired body part of the user is represented within the image data (Sheik-Nainar paragraph [0044], [0056]-[0057], [0070], determine whether the image of the user is aligned with the displayed template.  Continuously display the image of the user concurrently with the template until the image is properly aligned with the template to capture the image of the user).  

As per claim 12, Inoue in view of Ziraknejad and Roy teaches the client computing system of claim 11.
Inoue in view of Ziraknejad and Roy does not explicitly disclose wherein processor circuitry is configurable to: render another instance of GUI for display on display device to recapture additional or alternative biometric data in response to improper detection of biometric data from sensor data.  
Sheik-Nainar teaches wherein processor circuitry is configurable to: render another instance of GUI for display on display device to recapture additional or alternative biometric data in response to improper detection of biometric data from sensor data (Sheik-Nainar paragraph [0044], [0056]-[0057], [0070], determine whether the image of the user is aligned with the displayed template.  Continuously display the image of the user concurrently with the template until the image is properly aligned with the template to capture the image of the user).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad and Roy with the teachings of Sheik-Nainar to include displaying a template outline and detecting if the user’s image is aligned with the outline in order to indicate to the user to properly position their body part in order for their biometrics to be properly captured.

As per claim 13, Inoue in view of Ziraknejad, Roy and Sheik-Nainar teaches the client computing system of claim 12, wherein the sensor circuitry is an image capture device, and the sensor data comprises image data, and wherein, to attempt to detect the biometric data from the sensor data, the processor circuitry is configurable to: determine whether a desired body part of a user of the client computing system is represented within the image data, wherein a different desired body part is to be represented within the image data for each rendered instance of the GUI (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges; Ziraknejad col 5 lines 30-40, select capture button to capture image of user’s face; Sheik-Nainar paragraph [0035], [0044], [0046], [0048], [0056]-[0057], [0070], multi-model authentication.  Capture user biometric using displayed template outlines.  determine whether the image of the user is aligned with the displayed template.  Continuously display the image of the user concurrently with the template until the image is properly aligned with the template to capture the image of the user).  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ziraknejad and Roy, and further in view of Rellas et al. US2014/0279516 hereinafter referred to as Rellas.
As per claim 5, Inoue in view of Ziraknejad and Roy teaches the one or more NTCRM of claim 1, wherein execution of the instructions is operable to cause the client system to: attempt to detect the secondary biometric data from second sensor data obtained from the second sensor (Inoue paragraph [0070], [0083], [0088], [0097], [0116], using input device capture user’s biometric such as user’s voice); and 
in response to proper detection of the secondary biometric data from the second sensor data, send the secondary biometric data to the IVS over the secure channel between the client system and the IVS (Inoue paragraph [0072], [0075], [0097], capture user’s biometric such as user’s voice and transmit response including the biometric data to server; Roy page 123 introduction, page 127 a specific case, sending biometric data via secure connection between client and server).
Inoue in view of Ziraknejad and Roy does not explicitly disclose generate a third GUI, the third GUI comprising a third GCE, and in response to selection of the third GCE, execution of instructions is to cause client system to enable a third sensor to capture non-biometric data.  
Rellas teaches generate a third GUI, the third GUI comprising a third GCE, and in response to selection of the third GCE, execution of instructions is to cause client system to enable a third sensor to capture non-biometric data (Rellas paragraph [0057]-[0058], display GUI to capture ID document.  Select scan button to capture the ID document).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad and Roy with the teachings of Rellas to include displaying a GUI to capture non-biometric data such as an ID document of a user in order to provide additional factors for identity verification.

As per claim 14, Inoue in view of Ziraknejad and Roy teaches the client computing system of claim 11, wherein: the predetermined number of biometric data is captured and sent to the IVS (Inoue paragraph [0072], [0075], [0097], capture user’s biometrics such as user’s face and voice and transmit response including the biometric data to server).
Inoue in view of Ziraknejad and Roy does not explicitly disclose processor circuitry is configurable to: render another instance of GUI for display on display device; and in response to each detected selection of first GCE until a predetermined number of non-biometric data is captured, enable sensor circuitry to capture non-biometric data; detect the non-biometric data from additional sensor data obtained from the sensor circuitry; and 
render yet another instance of the GUI for display on the display device; and communication circuitry is configurable to send the detected non-biometric data to IVS over secure channel before rendering the yet another instance of the GUI.  
Rellas teaches processor circuitry is configurable to: render another instance of GUI for display on display device; and in response to each detected selection of first GCE until a predetermined number of non-biometric data is captured, enable sensor circuitry to capture non-biometric data; detect the non-biometric data from additional sensor data obtained from the sensor circuitry (Rellas paragraph [0031]-[0033], [0036], [0057]-[0058], display GUI to capture ID document.  Select scan button to capture the ID document. Detect data based on the captured ID.); and 
render yet another instance of the GUI for display on the display device; and communication circuitry is configurable to send the detected non-biometric data to IVS over secure channel before rendering the yet another instance of the GUI (Rellas paragraph [0036]-[0037], [0061], [0069], send the captured data to server via secure channel and to make verification more certain send and present challenge question to user).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad and Roy with the teachings of Rellas to include displaying GUIs to capture non-biometric data such as an ID document of a user and an answer to a challenge question in order to provide additional factors for identity verification.
Inoue in view of Ziraknejad, Roy and Rellas does not explicitly disclose after biometric is sent to the server, render a GUI to capture non-biometric data.  It is obvious to try to render a GUI to capture non-biometric data after sending the biometric data to the server.  There are only two options of when to render the GUI for non-biometric data before sending the biometric data or after sending the biometric data, and the result will be the same, the GUI to capture non-biometric data will be rendered and non-biometric data will be captured.  It would have also been an obvious matter of design choice to render the GUI to capture non-biometric data after sending the biometric data to the server since changing the order of rendering of GUIs and sending data is recognized as being within the level of ordinary skill in the art.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ziraknejad, Roy and Rellas, and further in view of Suresh et al. US2016/0065558 hereinafter referred to as Suresh.
As per claim 6, Inoue in view of Ziraknejad, Roy and Rellas teaches the one or more NTCRM of claim 5, wherein, to generate the second GUI, execution of the instructions is operable to cause the client system to: generate a first instance of the second GUI, wherein the first instance of the second GUI comprises the second GCE (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges; Ziraknejad col 5 lines 10-20, select record button to capture user’s voice).
Inoue in view of Ziraknejad, Roy and Rellas does not explicitly disclose in response to improper detection of biometric data from sensor data, generate a second instance of GUI to recapture additional or alternative biometric data.  
Suresh teaches in response to improper detection of biometric data from sensor data, generate a second instance of GUI to recapture additional or alternative biometric data (Suresh paragraph [0249]-[0250], detect poor quality captured voice sample and prompt user to provide another voice sample).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad, Roy and Rellas with the teachings of Suresh to include detecting the quality of captured voice sample and prompting the user to provide another voice sample in order to properly capture a good voice biometric sample of the user for identity verification.

As per claim 7, Inoue in view of Ziraknejad, Roy, Rellas and Suresh teaches the one or more NTCRM of claim 6, the first instance of the second GUI, the second sensor is an audio capture device, and the second sensor data comprises audio data, and wherein the second GCE is to control the audio capture device to begin recording the audio data, (Inoue paragraph [0060], [0069]-[0070], [0097], [0112], [0113]-[0114], [0116], server generates challenges and transmits to client.  Client displays the challenges. paragraph [0070], [0083], [0088], [0097], [0116], using input device capture user’s biometric such as user’s voice; Ziraknejad col 5 lines 10-20, select record button to start and stop capture of user’s voice).
Ziraknejad teaches a record button to start and stop recording of user’s voice. Although Ziraknejad does not disclose a second button to stop recording, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the starting function and the stopping function into two buttons since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. It would have also been an obvious matter of design choice to have a single button or two buttons for starting and stopping recording since changing the number of buttons is recognized as being within the level of ordinary skill in the art.

 Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ziraknejad, Roy, Rellas and Suresh, and further in view of Durkan US2016/0087977.
As per claim 8, Inoue in view of Ziraknejad, Roy, Rellas and Suresh teaches the one or more NTCRM of claim 7.
Inoue in view of Ziraknejad, Roy, Rellas and Suresh does not explicitly disclose wherein execution of instructions is operable to cause client system to: display a spectrogram, the spectrogram graphically representing an audio signal captured by audio capture device.  
Durkan teaches wherein execution of instructions is operable to cause client system to: display a spectrogram, the spectrogram graphically representing an audio signal captured by audio capture device (Durkan paragraph [0035], [0037], display waveform representing the user’s captured voice data).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad, Roy, Rellas and Suresh with the teachings of Durkan to include displaying a waveform representing a user’s captured voice sample in order to provide the user a visualization of the captured voice sample on the rendered GUI.

As per claim 10, Inoue in view of Ziraknejad, Roy, Rellas, Suresh and Durkan teaches the one or more NTCRM of claim 8, wherein execution of the instructions is operable to cause the client system to: generate the spectrogram based on the captured audio data (Durkan paragraph [0035], [0037], display waveform representing the user’s captured voice data); and 
wherein, to send the secondary biometric data to the IVS, execution of the instructions is to cause the client system to send one or both of the audio signal and the spectrogram to the IVS over the secure channel (Inoue paragraph [0072], [0075], [0097], capture user’s biometric such as user’s voice and transmit response including the biometric data to server; Roy page 123 introduction, page 127 a specific case, sending biometric data via secure connection between client and server).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ziraknejad and Roy, and further in view of Durkan US2016/0087977.
As per claim 17, Inoue in view of Ziraknejad and Roy teaches the client computing system of claim 16, the communication circuitry is configurable to send the audio signal to the IVS over the secure channel or send the spectrogram to the IVS over the secure channel (Inoue paragraph [0072], [0075], [0097], capture user’s biometric such as user’s voice and transmit response including the biometric data to server; Roy page 123 introduction, page 127 a specific case, sending biometric data via secure connection between client and server).  
Inoue in view of Ziraknejad and Roy does not explicitly disclose wherein: processor circuitry is configurable to render a spectrogram within instance of GUI, the spectrogram graphically representing one or more audio signals captured by audio capture device.
Durkan teaches wherein: processor circuitry is configurable to render a spectrogram within instance of GUI, the spectrogram graphically representing one or more audio signals captured by audio capture device (Durkan paragraph [0035], [0037], display waveform representing the user’s captured voice data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Ziraknejad and Roy with the teachings of Durkan to include displaying a waveform representing a user’s captured voice sample in order to provide the user a visualization of the captured voice sample on the rendered GUI.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495